Timlin, J.
(dissenting). This was an action at law for breach of the following contract: The defendant,'residing at Pewaulcee, agreed to furnish the plaintiff, residing at Wau-watosa, 400 tons of square ice for and at the agreed price of $1 per ton f. o. b. Pewaukee, railroad weights to be and govern the weight of the ice, and the ice to be loaded on cars and shipped at such time and times between April 1, 1904, and October 1, 1904, as demanded by the plaintiff, and the plaintiff agreed to pay $100 therefor at the signing of the agreement to apply on the first 100 tons of ice delivered, and after this quantity delivered to settle on each Monday for all ice shipped.
The findings supported by evidence established that the plaintiff demanded ice under this contract about June 1st by *50telephone, and in the same manner thereafter, all of which he received. On July 7, 1904, plaintiff demanded that the defendant ship him two cars of ice every week thereafter, one on Tuesday and, one on -Friday. The defendant did not comply with this request, and the plaintiff resumed ordering-ice by telephone, as he had been doing prior to this request, and the ice was delivered upon these subsequent telephone orders until about the middle of October, 1904, when plaintiff informed defendant that he need not ship any more ice. The defendant shipped ice as aforesaid after July 7,' 1904, to the plaintiff, and continued to do so without objection, and plaintiff failed to settle for the ice on Monday of each week as agreed, and in that manner the parties continued to order and receive ice between the 7th day of July and the middle of October, 1904, all such orders by the plaintiff being filled except that of July 7th. ITpon this the referee found as a conclusion of law, and such finding was confirmed by the court, as follows: “That the written contract of the parties to the above entitled action was modified by them by their subsequent conduct and dealing with reference thereto.” The plaintiff was denied any right to recover on account of failure to ship two cars per week from and after July 7th, and for this reason he appeals.
I can see no reason for reversing the judgment of the court below in this case. • The contract above quoted required the ice to be delivered as demanded by the plaintiff. It seems to me that this was done. One of his demands was not complied with, and he then substituted other and different demands, which were complied with. This was all done orally by telephone. It seems to me purely a question of fact whether or not the parties to this contract intended and understood that the mode of delivery between July 7 and October 15, 1904, was mutually satisfactory. In one sense the ice was delivered “as demanded by the second party; ” that is to say, his later and substituted demands were complied with.
*51But there is another view of the facts calling for affirmance. After the order of July 7 th for two carloads a week until the whole amount remaining undelivered was shipped, and the failure of the defendant to comply with that order, there was at the expiration of the first week thereafter a total breach of the contract The plaintiff Was entitled to his damages, but was not entitled to treat the contract as in force and also as breached. He elected to treat the contract as in force, and went on demanding and receiving ice thereunder as if the contract was in force. Voss v. N. W. Nat. L. Ins. Co., post, p. 492, 118 N. W. 212, and cases cited in the opinion. By not standing upon the breach, hut thereafter claiming and receiving advantages under the contract, he waived the breach. In the words of the present chief justice in Woodman v. Blue Grass L. Co. 125 Wis. 489, at page 495 .(104 H. W. 921), “he cannot treat the repudiation both as a breach and as no breach at the same time” — citing Benj. Sales (7th Am. ed.) § 568; Anson, Cont. (2d Am. ed.) 371.
It is not in the case at bar a question of waiver of the right to rescind/ or of waiver of the right to recover damages, hut is a waiver of the alleged breach of July 7th by demanding and accepting thereafter a different or modified performance under a contract which gave the plaintiff the right .to direct the manner and time of shipment.